Filed 8/25/20 Old United Casualty Co. v. Byrd CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


OLD UNITED CASUALTY                                          B292850
COMPANY,
                                                             (Los Angeles County
         Plaintiff and Respondent,                           Super. Ct. No. NC059507)

         v.

TYRONE G. BYRD,

         Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Mark C. Kim, Judge. Affirmed.
      Tyrone G. Byrd, self-represented litigant, for Defendant
and Appellant.
      Michaelis, Montanari & Johnson and James I. Michaelis for
Plaintiff and Respondent.
                      I. INTRODUCTION

       Defendant Tyrone G. Byrd appeals from a judgment
following remittitur from this court, contending that the trial
court lacked jurisdiction to enter a judgment against him and
plaintiff was unable to maintain the lawsuit in California.
Defendant also raises other arguments that are unsupported by
citation to the record or legal authority. We affirm.

                       II. BACKGROUND

A.    Procedural Background

       The relevant underlying procedure and facts, as described
more fully in our unpublished prior opinion (Old United Casualty
Company v. Byrd (Feb. 27, 2018, B266484) [nonpub. opn.]), are as
follows:
       Plaintiff Old United Casualty Company, doing business as
Vantage Casualty Company, issued two marine insurance
policies to defendant for two separate vessels and a trailer.
       On May 12, 2014, plaintiff filed a complaint against
defendant alleging causes of action for: rescission of one of the
insurance contracts, implied covenant breach, breach of contract,
misrepresentation and fraud, and declaratory relief. Plaintiff
claimed that defendant had filed a false claim for theft of a vessel
and trailer that had been lawfully repossessed by a bank that
held a mortgage on them. Plaintiff further contended that
defendant had failed to cooperate with its investigation of the
theft claim.




                                 2
       On March 24, 2015, plaintiff filed its first amended
complaint, alleging the same five causes of action as its original
complaint. The amended complaint also sought rescission of a
second insurance policy and alleged defendant had failed to
cooperate with the investigation of a water damage claim he had
submitted for a second vessel.
       On May 5, 2015, plaintiff filed a motion for summary
adjudication as to its first cause of action for rescission and
defendant’s cross-complaint.
       On May 14, 2015, defendant filed a motion for an order
compelling arbitration.
       On July 21, 2015, the trial court held a hearing on a
number of pending motions, including plaintiff’s motion for
summary adjudication and defendant’s motion to compel
arbitration. The court granted summary adjudication on
plaintiff’s first cause of action, rescission, and denied defendant’s
motion to compel arbitration.
       On July 29, 2015, plaintiff filed a request to dismiss
without prejudice its second through fifth causes of action in the
first amended complaint. The clerk entered the dismissal the
same date.
       On August 20, 2015, the trial court issued a statement of
reasons for its summary adjudication determination.
       On August 20, 2015, defendant filed a notice of appeal from
the order denying his motion to compel arbitration.
       Although not discussed in our prior opinion, on
August 21, 2015, the trial court filed a document that had been
prepared by defendant, entitled “Judgment of Dismissal”
(August 21, 2015, order).




                                  3
       On September 9, 2015, the trial court filed a document
entitled “Judgment of Rescission and Dismissal,” which we
referred to as “the judgment” in our prior opinion. On
September 17, 2015, the court filed a notice of entry of judgment.
Defendant filed a notice of appeal from that judgment on
September 18, 2015.

B.    First Appeal

        In our prior opinion, we considered some “[p]reliminary
[m]atters,” including defendant’s motion to strike plaintiff’s
respondent’s brief on the grounds that plaintiff failed to file a
fictitious business name statement under Business and
Professions Code section 17918. (Old United Casualty Company
v. Byrd, supra, B266484.) We denied the motion, noting that
“[d]efendant did not raise this argument before the trial court
and thus forfeited or waived it.” (Ibid.)
        We also concluded that the September 9, 2015, judgment
was void because defendant had filed a notice of appeal on
August 20, 2015, from the order denying his motion to compel
arbitration: “Here, the defendant’s filing of the
August 20, 2015[,] notice of appeal divested the trial court of
jurisdiction to consider any further proceedings on the merits.
Indeed, if this court were to find the motion to compel arbitration
should have been granted, then the dispute between the parties
would not be resolved by litigation. Because the trial court
lacked subject matter jurisdiction to enter judgment, the
judgment is void as a matter of law. ([Varian Medical Systems,
Inc. v. Delfino (2005)] 35 Cal.4th [180,] 198.)” (Old United
Casualty Company v. Byrd, supra, B266484.)




                                 4
      Having concluded that the trial court was without
jurisdiction to issue its order granting defendant’s summary
adjudication motion, we did not consider the merits of that
ruling. We added, “[a]lthough we conclude that the trial court
lacked subject matter jurisdiction to enter the judgment, this
does not affect the trial court’s rulings on the motions that were
made prior to the filing of defendant’s notice of appeal. The trial
court is not required to conduct any further hearings on these
motions.” We then remanded to the court for further proceedings
consistent with the opinion. (Old United Casualty Company v.
Byrd, supra, B266484.) On April 30, 2018, we issued the
remittitur.

C.    Post-Appeal Proceedings

       On August 7, 2018, the trial court held a status conference
on this matter. Defendant did not appear. Plaintiff’s counsel was
ordered to draft a proposed judgment. On August 15, 2018,
plaintiff filed its proposed judgment.
       On August 15, 2018, the trial court granted plaintiff’s
motion for summary adjudication on the rescission cause of action
and entered judgment in favor of plaintiff and against defendant.
The court also entered a judgment of dismissal as to defendant’s
cross-complaint. The court reimposed the prior order of sanctions
in the amount of $2,846.72, with interest, and awarded plaintiff
costs in the amount of $5,275.28, plus interest. On
September 14, 2018, defendant timely filed a notice of appeal.1

1      Plaintiff moves to dismiss the appeal, arguing defendant
failed to raise a claim of reversible error, articulate pertinent
argument, and present authority on the points raised. An




                                 5
                        III. DISCUSSION

A.    Jurisdiction to Enter August 15, 2018, Judgment

      Defendant contends that the trial court lacked jurisdiction
to enter the August 15, 2018, judgment because on
August 21, 2015, the trial court “dismissed Plaintiff’s First
Amended Complaint.” (Emphasis original.) According to
defendant, pursuant to Code of Civil Procedure section 473,
subdivision (b), the court had only six months from August 21,
2015, to vacate its purported judgment of dismissal and thus
lacked jurisdiction to grant plaintiff summary adjudication on the
rescission cause of action.
      We reject defendant’s characterization of the
August 21, 2015, order as a judgment dismissing the entirety of
plaintiff’s first amended complaint. The first sentence of that
order states: “On July 21, 2015, the Court entered its order
granting the motion of [plaintiff] for Summary Adjudication of
Issues made under Code of Civil Procedure section 437c, thus
rescinding the marine polices of insurance issued by [plaintiff] to
[defendant].” Further, the court orders that “judgment be


appellant “must raise claims of reversible error or other defect
[citation], and ‘present argument and authority on each point
made’ [citations]. If he does not, he may, in the court’s discretion,
be deemed to have abandoned his appeal. [Citation.] In that
event, it may order dismissal.” (In re Sade C. (1996) 13 Cal.4th
952, 994.) We decline to dismiss defendant’s appeal on these
grounds.
       Plaintiff also moves for sanctions against defendant,
contending that defendant’s appeal was frivolous. We decline to
impose sanctions.




                                  6
entered in favor of [p]laintiff.” It also orders that “pursuant to
the Court’s ruling of July 7, 2015, [defendant] shall pay monetary
sanctions to [plaintiff] in the amount of $2,846.72.” The order
then states, “Judgment of Dismissal is hereby granted with
respect to the First Amended Complaint and the Cross-
Complaint.”
      Focusing only on the sentence immediately above,
defendant describes this document as a “judgment [that]
dismissed Plaintiff’s First Amended Complaint.” That is an
inaccurate description of the order, which, in context, clearly
found in favor of plaintiff on its first cause of action and
dismissed the remaining causes of action. Indeed, the same order
recited that the court had granted summary adjudication on
plaintiff’s rescission cause of action. Further, prior to the
issuance of the order, plaintiff had filed a motion to dismiss the
remaining causes of action, the second through fifth, of the first
amended complaint.
      We further disagree with defendant’s characterization of
the August 21, 2015, order as “the judgment,” which is
inconsistent with our prior opinion, in which we treated the
document that was filed on September 9, 2015, as the judgment
from which plaintiff appealed. (See Morohoshi v. Pacific Home
(2004) 34 Cal.4th 482, 491 [“‘The doctrine of “law of the case”
deals with the effect of the first appellate decision on the
subsequent retrial or appeal: The decision of an appellate court,
stating a rule of law necessary to the decision of the case,
conclusively establishes that rule and makes it determinative of
the rights of the same parties in any subsequent retrial or appeal
in the same case’”].) Although the record does not include an
explanation for why the court filed two purported judgments, one




                                7
dated August 21, 2015, and one dated September 9, 2015, we
assume that the court intended to vacate the August 21, 2015,
order. (Hulbert v. All Night & Day Bank (1916) 29 Cal.App. 765,
767 [“‘There shall be but one judgment in a judgment-roll, . . . if
two are found therein the last in point of time is the only one
which can be considered as a part thereof . . . . If necessary,
therefore, it will be assumed that the former judgment was
vacated.’”].)
       Even if we declined to assume that the trial court intended
to vacate the August 21, 2015, order, our prior holding that
defendant’s August 20, 2015, notice of appeal divested the court
of jurisdiction to issue the September 9, 2015, judgment would
require that we also conclude that it was without jurisdiction to
issue the August 21, 2015, order and that the order is void as a
matter of law.
       Thus, the trial court’s issuance of the August 21, 2015,
order did not deprive the court of jurisdiction to enter its
August 15, 2018, judgment. Indeed, after remittitur from this
court on April 30, 2018, the trial court reassumed subject matter
jurisdiction over the action. (See Bryan v. Bank of America
(2001) 86 Cal.App.4th 185, 190 [“‘When the remittitur issues, the
jurisdiction of the appellate court ceases, and that of the trial
court attaches’”].)

B.    Fictitious Business Name Argument is Forfeited

        Defendant also contends that plaintiff did not file a
fictitious business name statement in violation of Business and
Professions Code section 17918 and thus was prohibited from
filing suit in California. This is the same argument that




                                 8
defendant raised in a motion filed in connection with his prior
appeal, an argument that we rejected as waived or forfeited. In
this appeal, defendant contends that he “clearly has not waived
his defense as the answer to complaint lists the Eleventh
Affirmative Defense as (Judicial Estoppel) . . . and the Twelfth
Affirmative Defense as (Equitable Estoppel).”
       Even if we were to ignore the law of the case doctrine and
revisit defendant’s argument, we would reject it. Defendant does
not explain how judicial estoppel and equitable estoppel apply to
his argument regarding Business and Professions Code section
17918. “‘[T]o demonstrate error, an appellant must supply the
reviewing court with some cogent argument supported by legal
analysis and citation to the record.’ [Citation.] ‘We are not
obliged to make other arguments for [appellant] [citation], nor
are we obliged to speculate about which issues counsel intend to
raise.’ [Citations.] We may and do ‘disregard conclusory
arguments that are not supported by pertinent legal authority or
fail to disclose the reasoning by which the appellant reached the
conclusions he wants us to adopt.’” (Hernandez v. First Student,
Inc. (2019) 37 Cal.App.5th 270, 277 (Hernandez).) Thus, we
again conclude that defendant has forfeited the argument on
appeal.

C.   Remaining Arguments are Forfeited

      Defendant also argues that the trial court should have
heard his motion challenging its jurisdiction before entering
judgment. Defendant sought to augment the record with an
“Exhibit 5,” which was comprised of computer printouts from the
superior court website reflecting that defendant had made a




                                9
“reservation” for a motion entitled “motion to challenge
jurisdiction.” We rejected defendant’s request to augment the
record with Exhibit 5. Even if we were to consider defendant’s
exhibit, it fails to demonstrate that defendant filed a motion that
purported to challenge the court’s jurisdiction. In any event, as
we discussed above, the court had jurisdiction to enter the
judgment from which defendant appeals.
      Defendant also makes a reference to purported interference
with interstate commerce and a violation of his due process
rights. Because defendant fails to cite relevant authority or
make a cogent argument in support, we reject these arguments
as forfeited. (Hernandez, supra, 37 Cal.App.5th at p. 277.)2

2      Defendant also filed motions to: “invalidate service of
respondent’s brief,” “invalidate service of respondent’s motion to
dismiss appeal,” and “invalidate service of respondent’s motion
for sanction against appellant.” These motions are denied.
Based on the service list attached to each challenged filing,
plaintiff served defendant by mail at the address provided by
defendant to this court.
       Defendant filed a motion to strike the respondent’s brief on
the grounds that plaintiff failed to comply with the fictitious
business name requirements. The motion is denied as waived or
forfeited, as discussed above. Defendant also filed a motion to
strike a declaration submitted by plaintiff in response to
defendant’s motions to invalidate service pursuant to Code of
Civil Procedure section 436. The motion is denied. Defendant
fails to explain how Code of Civil Procedure section 436 applies
on appeal.
       Finally, defendant filed two requests for judicial notice.
One request was for all records and data filed with “the Clerk of
Sacramento County.” The other request was for judicial notice of
the underlying trial court case, and the two Court of Appeal cases
involving the parties here “in [their] entirety.” We judicially




                                10
                        IV. DISPOSITION

       The judgment is affirmed. Plaintiff Old United Casualty
Company, doing business as Vantage Casualty Company, is
entitled to recover its costs on appeal.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                            KIM, J.



We concur:




             BAKER, Acting P. J.




             MOOR, J.


notice the record in the Court of Appeal cases involving the
parties here. (Evid. Code, § 452, subd. (d).) As to plaintiff’s other
requests, they are denied as irrelevant to the disposition of this
appeal. (See Schifando v. City of Los Angeles (2003) 31 Cal.4th
1074, 1089, fn. 4; Ragland v. U.S. Bank National Assn. (2012)
209 Cal.App.4th 182, 194; Evid. Code, §§ 451–453, 459; see also
Cal. Rules of Court, rule 8.252(a)(3) [party seeking judicial notice
must attach matter to be noticed or explain why not practicable
to do so].)




                                 11